Johnson, J.
The special act which authorizes the issuance of these bonds provides that “they shall be made payable exclusively out of taxes to be levied in such district, except the board of county commissioners may pay from county funds any part of the principal and interest of said bonds, . . .” (Sec. 6, Ch. 1078, S.L. 1957) (Italics added.)
The plaintiffs rest their appeal primarily upon the provision of the statute italicized above, and contend that the bonds will be debts of Franklin County by virtue of this provision. They urge that this provision when interpreted in context is valid and imports a mandatory *672meaning, requiring that the bonds must be paid with general county revenue if tax collections in the special tax district prove to -be insufficient, or that without such insufficiency the statute expressly authorizes, the county commissioners to use general county funds on a permissive, discretionary basis for the payment of the bonds, and that in any or either event, the bonds, if issued, will be debts of the county. From this premise the plaintiffs reason: that since the proposal has not been submitted to a vote of the people of the entire county, and since the amount of the proposed bond issue exceeds two-thirds of the amount by which the outstanding indebtedness of the county was reduced during the preceding fiscal year, the defendants have no> authority to issue the bonds, being prohibited from doing so by Article V, Section 4, of the state Constitution, which in material part is as follows:
“The General Assembly shall have the power ... to authorize counties and municipalities to contract debts and pledge their faith and credit for the following purposes: (The enumerated purposes do not include acquisition, construction, or alteration of school buildings.) . . . For any purpose other than these enumerated .. . the General Assembly shall have no power to authorize counties or municipalities to contract debts, and counties and municipalities shall not contract debts, during any fiscal year, to an amount exceeding two-thirds of the amount which the outstanding indebtedness of the particular county or municipality shall have been reduced during the next preceding fiscal year, unless the subject be submitted to a vote of the people of the particular county or municipality . . .”
The plaintiffs rely on the well-established doctrine that a statute may be valid as to one set of facts and invalid as to another. Nashville, C. & St. L. R. Co. v. Walters, 294 U.S. 405, 79 L. ed. 949. The gist of the plaintiffs’ argument is that the statute is unconstitutional because of its application to the special facts of this case, which they assert are outside the purview of the statute.
A careful study of the case leaves the impression that the major premise upon which the plaintiffs’ line of reasoning rests is erroneous. Therefore, we are unable to accept as valid the conclusions urged by them.
The plaintiffs have failed to give due consideration to the provisions of Article 12, Chapter 1372, Session Laws of 1955, which permits the assumption by counties of school district indebtedness. Article 12 of this statute is now codified as G.S. 115-109 to 115-111. The provisions of G.S. 115-109 pertinent to decision here read as follows:
“Method of Assumption; validation of proceedings. — The *673county board of education, with the approval of the board of commissioners, and when the assumption of such indebtedness is approved at an election as hereinafter provided, if such election is required by the Constitution, may include in the debt service fund in the school budget all outstanding indebtedness for school purposes of every city, town, school district, school taxing district, township, city administrative unit or other political subdivision in the county (hereinafter collectively called ‘local districts’), lawfully incurred in erecting and equipping school' buildings necessary for the school term. The election on the question of assuming such indebtedness shall be called and held in accordance with the provisions of Article 9 of chapter 153 of the General Statutes, known as ‘The County Finance Act’, insofar as the same may be made applicable, and the returns of such election shall be canvassed and a statement of the result thereof prepared, filed and published as provided in the County Finance Act.”
Since Article 12 of the general act of 1955 and Sec. 6 of the special act of 1957, under which the instant bonds are to be issued, deal with the same general subject, to wit: assumption by counties of school' district indebtedness, these statutory provisions must be regarded as- in pari materia (Cab Co. v. Charlotte, 234 N.C. 572, 68 S.E. 2d 433; Carr v. Little, 188 N.C. 100, 123 S.E. 625; 82 C.J.S., Statutes, Sec. 369), and it is presumed (1) that the earlier general act was known to the Legislature when it enacted the later special act, and (2) that the later statute was enacted in the light of and in reference to the former general statute on the same subject. 50 Am. Jur., Statutes, Sec. 354.
We conclude that when the provision which directs that the board of county commissioners “may pay” the bonds from county funds is considered in pari materia with the prior general act of 1955, which establishes a statewide policy with reference to assumption of school district indebtedness by counties, it must be treated as intended to fit into and be governed by the .provisions of the earlier general statute. And when this provision is so considered in pari materia with the general statute, it may be given operative effect entirely within the purview of the general act and in complete harmony with the rest of the special act.
Accordingly, the statute of 1957 under which the instant bonds are to be issued is not unconstitutional or invalid per se. Nor is it unconstitutional or invalid in respect to its application to the particular facts of this case. The bonds when issued will be debts only of the special tax district, payable, as provided in the act, “exclusively out *674of taxes to be levied” in the district. The bonds will not be debts of Franklin County and may not be paid in any part out of county funds, unless and until payment be assumed by the county under the procedure outlined in G.S. 115-109, and in conformity with applicable constitutional limitations.
The principle is well established that the County may act as agent for the Special Tax District in the issuance of the bonds as provided in the special act applicable to this case. See Commissioners v. Boring, 175 N.C. 105, 95 S.E. 43.
The judgment below is
Affirmed.